Citation Nr: 0728847	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for muscle spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran has reported that he had active service from 
November 1972 through October 1975, with a re-enlistment in 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD, migraine 
headaches, and muscle spasms.  In June 2007, the veteran 
testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that he had two periods of active 
service.  He claims he served on active duty from November 
1972 through September 1974, re-enlisted in September 1974, 
and separated from service in October 1975.  At the hearing 
in June 2007, the veteran reported he enlisted on November 
20, 1972, at Fort Hamilton, NY; did basic combat training at 
Fort Jackson, South Carolina; underwent advanced individual 
training at Fort Sam Houston, Texas; and then in 
approximately March 1973 was assigned to Fort Hood, Texas, to 
the 1st Bd, 9th Cav Div, HG Co, and HHT 1st/9th Cav.  He said he 
re-enlisted on September 18, 1974, at Fort Hood.  




A preliminary review of the record on appeal indicates that 
none of the veteran's service medical records is on file, 
despite an attempt by the RO to obtain this evidence.  There 
is a packet of service personnel records on file, received in 
January 2002, although it is unclear whether this is a 
complete packet.  In November 2003, the National Personnel 
Records Center (NPRC) indicated, in response to the RO's 
request for complete service medical records, that all 
medical records were mailed to the RO in New York on May 14, 
1984, and there were no more records located at Code 13.  
There is also a notation in the file that, after the veteran 
filed his formal claim in February 2001, no claims folder was 
found at the RO, and the procedures for establishing a 
rebuilt file were to be followed.  

When, as here, at least a portion of the service medical and 
personnel records cannot be located, apparently through no 
fault of the veteran - (since all of his service medical 
records were apparently mailed to the RO in May 1984) - VA's 
duty to assist him in developing his claims is heightened.  
See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare 
v. Derwinski, 1 Vet App 365 (1991).  

While the RO did make one attempt to obtain the veteran's 
service medical records by contacting the NPRC, there was no 
indication that, since the requested records were 
unavailable, the veteran was appropriately notified of this.  
38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c)(2).  Moreover, 
there is no indication that the RO tried obtaining service 
medical records from other possibly viable sources such as 
the Army Reserve Personnel Center (ARPERCEN) or by using the 
Defense Personnel Records Imaging System, or by requesting 
that the veteran complete an NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data) so that an 
attempt to reconstruct his service records could be 
requested. 

As VA has a duty to request all available and relevant 
records from Federal agencies, including service medical and 
personnel records, another search must be made for any 
additional service medical and personnel records that might 
be available for consideration in this appeal.  38 U.S.C.A. 
§ 5103A (b),(c); 38 C.F.R. § 3.159(c)(2).  VA must make a 
reasonable efforts to obtain these and other relevant 
records, and if such service records are unavailable, there 
should be an express indication these records do not exist or 
that further attempts to obtain them would be futile, and the 
veteran should be notified.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159 (c)(2),(3).

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran complete and 
submit an NA Form 13055, in order that can 
attempt to reconstruct his service records 
may be made.

2. Submit a VA Form 21-3101, along with 
the veteran's completed NA Form 13055 (if 
he provides one), for processing to the 
appropriate Federal agencies - which may 
include the NPRC, ARPERCEN, and the 
Defense Personnel Records Imaging System, 
and any other appropriate Federal 
agencies.  If, for whatever reason, the 
veteran's service medical records or any 
of the other requested documentation 
cannot be obtained, such as for example 
because they have been lost or destroyed, 
this should be expressly confirmed in the 
record.  The veteran should also be 
notified if VA is unable to obtain any 
such record.

3.  Readjudicate the claims.  If any claim 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case (SSOC) and afforded the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'  ppeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

